Citation Nr: 0843269	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for L4-S1 decompression and fusion.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the right knee.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The appellant served on active duty from July 1971 to July 
1981, from August 1999 to May 2000 and from November 2001 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In an April 2005 rating decision, the RO, inter alia, granted 
service connection for chronic low back pain status post L4-
S1 decompression and fusion with right leg radiculopathy at a 
10 percent disability rating and for right knee pain at a 
noncompensable disability rating, and denied service 
connection for left shoulder pain.  The veteran perfected an 
appeal on these issues. 

In a December 2006 rating decision, the RO increased the 
veteran's disability rating for his spine disability, L4-S1 
decompression and fusion, to a 40 percent disability rating, 
granted a separate disability rating for right lower 
extremity radiculopathy at a 10 percent disability rating, 
granted service connection for degenerative changes to the 
left (nondominant) shoulder at a 10 percent disability rating 
and increased the veteran's disability rating for his right 
knee disability, degenerative changes of the right knee, to 
10 percent.  The RO's grant of service connection for 
degenerative changes to the left shoulder is considered a 
grant in full of this claim and, as such, this issue is not 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  As for the disability ratings assigned for his 
spine and associated right lower extremity disabilities and 
his right knee disability, as these ratings do not represent 
the highest possible benefit, these issues remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's L4-S1 decompression and fusion is not 
manifested by ankylosis of the entire thoracolumbar spine or 
by incapacitating episodes.

2.  Radiculopathy of the right lower extremity is manifested 
by moderate incomplete paralysis of the extra popliteal 
nerve.

3.  The veteran's degenerative changes of the right knee are 
not manifested by occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for L4-S1 decompression and fusion have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5243 (2008).    

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 20 percent, but no 
higher, for right lower extremity radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124, 
4.124a, Diagnostic Code 8521 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5010 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this notice in 
July 2006.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in August 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Increased rating - L4-S1 decompression and fusion

The veteran is service-connected for his L4-S1 decompression 
and fusion under Diagnostic Code 5243, for intervertebral 
disc syndrome (IVDS), at a 40 percent disability rating.  
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula), unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Incapacitating 
Episodes).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).

Under the General Formula, a 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Under the Formula for 
Incapacitating Episodes, a 40 percent disability rating is 
warranted for IVDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months and a 60 percent disability rating 
is warranted for IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

An August 2006 VA examination report shows that the veteran 
had L4-S1 decompression and fusion surgery in October 2003.  
Upon examination, the veteran's range of motion of his 
thoracolumbar spine was flexion to 40 degrees, extension to 
20 degrees, lateral flexion to 20 degrees to the right and 
left and lateral rotation to 20 degrees to the right and 
left, with some pain on motion and additional limitation upon 
repetitive use.  The examiner noted that the veteran did not 
have ankylosis of the thoracolumbar spine.  The veteran 
reported that severe flare-ups of his spinal condition 
occurred daily and lasted hours.  The precipitating factors 
were any movement of the back, standing for long periods and 
lifting things.  The veteran's most limiting factor was a 
lack of endurance due to pain at which time he avoided moving 
his back.  The veteran denied any incapacitating episodes 
over the prior year.  

Based upon the evidence of record, the Board finds that an 
increased rating for the veteran's spine disability is not 
warranted.  As noted above, a higher disability rating would 
be warranted if the veteran's spine disability was manifested 
by ankylosis of the entire thoracolumbar spine or by 6 weeks 
of incapacitating episodes over the prior 12 months.  In this 
case, the veteran's spine disability does not show either of 
these manifestations.  The August 2006 VA examiner noted that 
the veteran did not have ankylosis of his thoracolumbar spine 
and, while the veteran reported that he had flare-ups of his 
spine disability, these do not reach the level of 
incapacitating episodes as defined in the regulation.  In 
fact, the veteran himself denied any incapacitating episodes.  
As such, a higher rating is not warranted under Diagnostic 
Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered rating the veteran's spine 
disability under other Diagnostic Codes in order to provide 
him with the most beneficial disability rating available; 
however, all disabilities of the spine are rated under the 
General Rating and it has been determined that the veteran's 
spine disability does not warrant a higher rating under the 
General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
40 percent disability rating for his service-connected L4-S1 
decompression and fusion.  Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his L4-S1 decompression and 
fusion, the "benefit-of-the-doubt" rule is not applicable and 
the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).

Increased rating - right lower extremity radiculopathy

The veteran has been granted a 10 percent disability rating 
for his right lower extremity radiculopathy under Diagnostic 
Code 8521, which provides disability ratings for paralysis of 
the external popliteal nerve.  A 10 percent disability rating 
is assigned when there is mild incomplete paralysis and a 20 
percent disability rating is assigned where there is moderate 
incomplete paralysis.  38 C.F.R. § 124a, Diagnostic Code 
8521.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The August 2006 VA examination report shows that the veteran 
noticed right leg numbness starting from the toes gradually 
progressing upwards after back surgery in 2003.  The examiner 
diagnosed right leg radiculopathy with no significant effect 
on his occupation but moderate effects on some of his 
activities of daily living.  The examiner opined that the 
veteran's right leg radiculopathy had increased moderately in 
severity as noted by numbness on the examination and the 
progression of symptoms since his 2003 surgery.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board finds that, resolving doubt in the veteran's favor, 
the symptoms of the veteran's radiculopathy of his right 
lower extremity warrant a 20 percent disability rating.  As 
noted above, the August 2006 VA examiner noted that the 
veteran's right leg radiculopathy had increased moderately in 
severity as noted by numbness on the examination and the 
progression of symptoms.  As such, the Board finds that the 
veteran's right leg radiculopathy more nearly approximates 
the criteria for a 20 percent disability rating under 
Diagnostic Code 8521.  38 C.F.R. § 4.7.  The Board further 
finds that the medical evidence demonstrates consistently and 
throughout that, over the entire appeals period, the veteran 
meets the criteria for the 20 percent disability rating.  
Fenderson, supra.

Increased rating - degenerative changes of the right knee

The veteran's right knee disability is rated under Diagnostic 
Code 5010, which contemplates arthritis due to trauma, which 
is to be rated as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis that is established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When there is no 
limitation of motion of the specific joint or joints that 
involve degenerative arthritis, Diagnostic Code 5003 provides 
a 20 percent disability rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

At his August 2006 VA examination, the veteran reported right 
knee pain.  The examiner diagnosed degenerative joint disease 
of his right knee by x-ray, with no significant effects.  The 
examiner noted that condition was mild with minimal 
residuals.  The veteran had full range of motion of his right 
knee with no pain.  While the veteran reported instability 
and giving way, the examiner noted that the veteran's right 
knee had no instability, grinding, clicking or crepitus.

Based upon the evidence of record, the Board finds that the 
veteran's right knee disability does not warrant a higher 
disability rating.  As noted above, in order to warrant a 
higher disability rating under Diagnostic Code 5010, the 
veteran's right knee disability would need to show occasional 
incapacitating exacerbations.  However, the August 2006 VA 
examiner noted that the veteran's right knee degenerative 
joint disease had no significant effects and minimal 
residuals.  There is no evidence in the record that the 
veteran's right knee disability is manifested by 
incapacitating exacerbations.  38 C.F.R. § 4.81a, Diagnostic 
Code 5010.

The Board has considered rating the veteran's right knee 
disability under other Diagnostic Codes which provide more 
beneficial disability ratings for disabilities of the knee; 
however, the veteran has full range of motion of his right 
knee and there is no evidence that he has ankylosis, 
instability, dislocated cartilage or impairment of the tibia 
or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261, 5262 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
10 percent disability rating for his service-connected 
degenerative changes of the right knee.  Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his degenerative changes of 
the right knee, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).

In reaching this decision the Board considered whether the 
veteran's service-connected disabilities, standing alone, 
present an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1); Bagwell, supra.  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 40 percent for L4-
S1 decompression and fusion is denied.

An initial disability rating of 20 percent for right lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.

An initial disability rating in excess of 10 percent for 
degenerative changes of the right knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


